 

NOTE AGREEMENT

 

[image_001.jpg]

 

This loan agreement (the “Agreement”) is entered into on this 16th day of
September, 2015 by and between Alevtina Niketina, place of residence 2636 Black
Wolf Rwn Ln, Raleigh, NC 27604 (hereinafter referred to as the “Lender”), and
Cyclone Power Technologies Inc., a company duly organized and validly existing
under the laws of the State of Florida, United States, with a registered office
at 601 NE 26th Court, Pompano Beach, FL 33064, (hereinafter the “Borrower”),
represented by the board member/President Frankie Fruge.

 

The Borrower and the Lender hereinafter collectively referred to as “Parties”
and individually as a “Party”

 

WHEREAS

 

The Borrower is established as a public company with its legal seat and
registered in the State of Florida in the United States;

 

The Lender wishes to finance activities of the Borrower by extending an interest
bearing loan,

 

NOW, THEREFORE, the Parties have agreed in the following:

 

 

1. Loan amounts and disbursement. The Lenders herewith undertake to allocate to
the Borrower the loans as following:

 

Lender  Total loan amount (USD)  Alevtina Niketina  $50,000.00 

 

The Lender shall transfer the respective loan amount to the bank account of the
Borrower at Professional Bank. within 5 business days as of the date hereof:

 

Beneficiary: Cyclone Power Technologies Inc., Operating Account

 

Beneficiary Bank: Professional Bank

 

ROUTING #: 067016574

 

Bank Account: 2017203

 

Transfer Details: Loan

 

2. Loan Term and Interest: The Loan allocated to the Borrower as per this
Agreement shall be an interest bearing loan with a term of Twenty Four (24)
months, at an interest rate of 10% per annum.

 

3. Repayment of the Loan: The Parties herewith agree that that the loan extended
to the Borrower shall be called for repayment Twenty Four (24) months from the
signing of this agreement and the Borrower shall repay the Loan to the Lender by
issuing a relevant resolution of the Shareholders. The Borrower shall repay the
Loans within the term and in the amount set forth in this Agreement. Principal
and Interest payment is due and payable in accordance with the following
schedule.

 

 i 

 

 

  3.1. Principal shall be paid in full no later than with the final payment.
February 28, 217. Interest payments shall be paid monthly.         3.2. Upon
execution of this Agreement, Lender shall provide payment instructions to the
Borrower. There shall be a five-day grace period permitted for the scheduled
payment.         3.3 Interest payment will begin February 28, 2015.

 

4. Default, Governing Law and Dispute Resolution: This Agreement shall be
governed by and construed in accordance with the laws of Florida.

 

  4.1. The Parties shall make every attempt to resolve disputes arising from
this Agreement through amicable negotiation.         4.2. Should amicable
negotiations fail to resolve the dispute, the borrower or lender shall be free
to bring suit in any court of competent jurisdiction. Borrower hereby waives
presentment and all demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note. Time of payment may be
extended in writing by the Lender only. Should payment not be made when due or
in the event of default, Borrower shall pay to Lender the costs of collection,
including reasonable attorney fees.         4.3. In the event of default, the
amount of principal and interest outstanding shall automatically convert to
common stock in Cyclone Power Technologies Inc. in the amount of the previous 20
day stock closing average and stock certificates evidencing ownership shall be
promptly delivered. The Lender shall notify Borrower of his intention to hold
ownership or file suit for repayment of the principal and interest within 10
days of default.         4.4 In the event the client does not agree with Section
4.3 in the case of default, the company offers collateral in the property
located 601 NE 26th Court, Pompano Beach, FL 33064 and the Cyclone patent
portfolio.

 

5. No Assignment

 

The Lender shall not assign this Agreement or any of its/his/her rights or
obligations under this Agreement to any person unless otherwise specified in
this Agreement.

 

 ii 

 

 

6. Counterparts of the Agreement

 

This Agreement has been executed in two (2) identical counterparts, one (1) for
each Party.

 

Borrower:   Lender/Investor: Cyclone Power Technologies Inc.         Alevtina
Niketina             Frankie Fruge, President/Director         DATE: 01/16/15
DATE: 2/1/15    

 

 iii 

 

